J   -S14006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

                 v.


    CHRISTOPHER FORMAN, A/K/A
    CHRISTOPHER COKER
                                            :   No. 1504 EDA 2017
                      Appellant
             Appeal from the Judgment of Sentence April 17, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006295-2014

BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

JUDGMENT ORDER BY LAZARUS, J.:                       FILED AUGUST 06, 2019

        Christopher Forman ("Forman"), a/k/a Christopher Coker, appeals from

the judgment of sentence, imposed in the Court of Common Pleas of

Philadelphia County. Upon review, we quash.

        Forman was convicted by    a   jury of burglary and related offenses   on

January 13, 2017.      On April 6, 2017, the    trial court sentenced him to an

aggregate term of 22 to 44 years of incarceration.      The court, sua sponte,

reconsidered Forman's sentence and, on April 17, 2017, resentenced him to

an aggregate term of 151/2 to 44 years' incarceration.       On April 17, 2017,

Forman, through his then -counsel, Mary Maran, Esquire, filed   a   post -sentence




      Retired Senior Judge assigned to the Superior Court.
J   -S14006-19



motion.'     On May 10, 2017, while the post -sentence motion was still pending,2

Attorney Maran filed        a   notice of appeal to this Court on Forman's behalf. That

same day, Attorney Maran filed            a   motion to withdraw as counsel, which the

court granted on May 17, 2017. Current counsel was appointed to represent

Forman on appeal.

        As   a       preliminary matter, we must determine whether we have

jurisdiction to consider Forman's appeal. We may raise questions implicating

the jurisdiction of this Court sua sponte. Commonwealth v. Horn, 172 A.3d

1133, 1135 (Pa. Super. 2017).

        The Judicial Code provides that this Court shall have exclusive appellate

jurisdiction of all appeals from final orders of the courts of common pleas,

except such classes of appeals as are within the exclusive jurisdiction of the

Supreme Court or the Commonwealth Court. See 42 Pa.C.S.A.                §   742. In the

context of       a   criminal proceeding, an appeal lies from the entry of the final




' We previously remanded this matter with instructions that the trial court
hold a hearing to determine whether Forman's post -sentence motion was filed
by counsel or by Forman, acting pro se. See Commonwealth v. Forman,
1504 EDA 2017 (Pa. Super. filed Apr. 10, 2019). The court concluded that
the motion was filed by counsel. See Trial Court's Response to Order,
6/28/19.

2In its Pa.R.A.P. 1925(a) opinion, the trial court states that Forman's post -
sentence motion had been denied by operation of law. In fact, it was not.
Forman's notice of appeal was filed less than one month after the post -
sentence motion was docketed, well short of the 120 -day time limit after which
a motion is deemed denied by operation of law.              See Pa.R.Crim.P.
720(B)(3)(a)

                                               -2
J   -S14006-19



judgment of sentence. Commonwealth v. Alvarado, 650 A.2d 475, 476
(Pa. Super. 1994).    Where post -sentence motions are filed, the judgment of

sentence does not become final until those motions are ruled upon or denied

by operation of law.      Commonwealth v. Claffey, 80 A.3d 780, 783                 (Pa.

Super. 2013), citing Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa.

Super. 1997). See also Pa.R.Crim.P. 720, comment ("No direct appeal may

be taken by a defendant while his or her post -sentence motion is pending.").

        Here, the docket reflects that   a   post -sentence motion was filed by prior

counsel on April 17, 2017. The motion was still pending at the time Forman

filed his counseled notice of appeal on May 10, 2017, and was never formally

disposed of by order docketed of record. The entry of an appropriate order

disposing of post -sentence motions is       a   prerequisite to this Court's exercise of

appellate jurisdiction. Borrero, 692 A.2d at 160. As no such order has been

entered on the trial court docket, we are without jurisdiction to consider

Forman's appeal.

        Appeal quashed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary



Date: 8/6/19




                                         -3